Clarkson, J.
The question involved: Under the last will and testament and codicils of O. L. Pittman, deceased, were the trustees of the N. O. Baptist State Convention to receive one-third of the net estate of O. L. Pittman, deceased? We think so.
It is well settled that the intention of the testator is the polar star in the construction of wills. To sense the intention, the language used in the will, the setting, surroundings of the testator, the home conditions, family relations,'and numerous other matters are to be considered.
0, L. Pittman, a man who had no children, made his last will and testament on 25 April, 1913. On 31 July, 1924, he executed a codicil, and on 26 February, 1927, he executed another codicil. His wife was living when he prepared his will and his first codicil, but she died befóte the second codicil was written. The testator died on 1 April, 1930, and his will, with the codicils, was duly probated and recorded on 9 April, 1930.
The testator was deeply interested in his church. He was a regular member and attendant of Gethsemane Baptist Church in Edgecombe County, N. C., and attended the services of this church in storm and sunshine. The language of his will itself shows his deep interest in the progress of the Kingdom. The will indicates that his life was patterned after what is written in J ames, ch. 1, verse 27: “Pure religion and undefiled before God and the Father is this, To visit the fatherless and widows in their affliction, and to keep himself unspotted from the world.”
The one-third of his estate, which he left in paragraph 7 of his will and codicil, was to the trustees of the N. C. Baptist State Convention, in trust. (1) One-third part was to go to the Baptist State Mission Board to aid certain weak churches. (2) One-third part to the Board of Managers of the Thomasville Orphanage for those orphans in the Kennedy Home. (3) One-third part to his beloved church — the Gethsemane Baptist Church, at Cherry’s Cross Roads, Edgecombe County, N. C., for repair of church, maintaining churchyard or cemetery, or pastor’s salary.
In the last codicil, dated 26 February, 1927, a few years before he died, his last words (saving and excepting appointing his executors) are: “8. Since in my will and testament I have directed that one-third of my entire estate to be given to religious and charitable purposes without specifying the names of such religious and charitable institutions, it is therefore my will and desire and I do hereby give and bequeath and devise one-third part of my entire estate to the said W. C. Tyree, J. P. Hackney, Noah Biggs, ~W. N. Jones, and D. L. Grove, trustees of the Baptist State Convention, and their successors in office, to be held in trust and used as directed in Item 7 of my will and testament.” (Italics ours.)
*463The successors in office of the trustees of the N. O. Baptist State Convention are now Dr. William Louis Poteat, E. H. Brooks, and R. L. McMillan.
In a careful reading of the last will and testament, and codicils of O. L. Pittman, there may he some conflict in certain provisions, but construing the will and codicils as a whole, we think the paramount intent of this childless man was that one-third part of his entire estate was to go to certain weak churches, orphans, and his home church, as before indicated.
Under the record in this case, we do not feel inclined to pass on any question but that considered by the court below. As to those entitled to the remaining two-thirds of the estate, under the will, this can be determined hereafter.
Under the equitable jurisdiction of this Court, we see no reason why the trustees of the N. O. Baptist State Convention should not on this appeal be declared to be entitled to one-third of the net estate of O. L. Pittman, in accordance with the judgment appealed from. In construing the will, we see no ambiguity as to what the trustees of the N. C. Baptist State Convention are entitled to. The language is clear and unequivocal as to what the testator meant: "Since in my last will and testament I have directed that one-third of my entire estate to he given to religious and charitable purposes, etc.” If there had been any ambiguity, these last words in the codicil set all doubt at rest, and we do the same.
For the reasons given, the judgment is
Affirmed.
Devin, J., took no part in the consideration or decision of this case.